Citation Nr: 9901153	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-20 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to service connection for avitaminosis.

2. Entitlement to service connection for dysentery.

3. Entitlement to service connection for pellagra.


REPRESENTATION

Appellant represented by:  Virginia Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had Philippine Army service recognized as service 
with the United States Armed Forces in the Far East from 
December 1941 to August 1942 and from March 1945 to June 
1946.  The veteran was a prisoner of war (POW) from April 
1942 to August 1942.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a May 1993 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, denied service 
connection for avitaminosis, dysentery, and pellagra.

The veteran testified at a July 1998 hearing before the 
undersigned that the 30 percent evaluation in effect for his 
service-connected ischemic heart disease with myocardial 
infarction was minimal.  Transcript, p. 4.  To the extent 
that such may be considered an informal claim for an 
increased evaluation for a service connected disability, it 
is referred to the RO for further action as necessary.  

The record contains the veterans power of attorney (POA) in 
favor of the Virginia Department of Veterans Affairs.  This 
POA dates from the time of the veterans residence in the 
United States.  During the course of this appeal, the veteran 
moved to the Philippines, where he now resides.  He appeared 
without representation at the hearing before the Board in 
July 1998.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he suffered from avitaminosis, 
dysentery, and pellagra during his POW period and is still 
suffering from them.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claims for service connection for 
avitaminosis, dysentery, and pellagra.


FINDING OF FACT

The veteran does not have current manifestations of 
avitaminosis, dysentery or pellagra, or have any disability 
attributed to those disorders.  

CONCLUSION OF LAW

The veteran does not have a current disability related to 
avitaminosis, dysentery and pellagra, and those disorders 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Factual Background

In an affidavit for Philippine Army Personnel, signed by the 
veteran in October 1945, the veteran stated that during his 
incarceration as a POW he had frequent attacks of chills, 
fever and sweating due to malaria, which he treated with the 
limited quinine he could obtain.  Periodically, he would 
experience diarrhea due to the malaria or to the food in the 
camp.  Following release from the POW camp, the veteran was 
treated at the Philippine General Hospital by Dr. P.A.M. for 
malaria and anemia.

The record contains treatment records from hospitalization in 
April 1980, which indicated acute diaphragmatic myocardial 
infarction.  No arrhythmia was noted during the veterans 
hospital stay and he was discharged to convalesce at home 
with a return in four weeks for stress testing.  

In November 1986, the veteran filed a claim for VA benefits 
for service connection for arthritis of the right foot and 
right shoulder, insomnia, and anxiety neurosis with 
depression.  In December 1986, the veteran filed a second 
claim for VA benefits for service connection for lower 
gastrointestinal bleeding with hemorrhoids and rectal 
prolapse, coronary heart disease with an old myocardial 
infarction, arthritis and bursitis of the right shoulder and 
right foot, and anxiety neurosis with depression and 
insomnia.  

In April 1987, the veteran completed a former POW medical 
history form, indicating that he was physically and mentally 
exhausted on a forced march of about a hundred miles without 
food or water under hot tropical conditions.  He indicated 
that he lost consciousness at one point during this march.  
He stated that for three months prior to the march the 
soldiers were on half diet rations.  He reported feelings of 
fear, anxiety, depression, helplessness, loneliness and 
isolation and experienced nightmares, confusion or delirium 
during captivity.  During the march and captivity, clean 
water was in short supply and POWs were forced to drink 
polluted water from a nearby creek.  He indicated that during 
captivity he acquired dysentery, malaria, scabies, skin 
disease, vitamin deficiency, pellagra, beriberi, and 
psychological trauma.  He stated that he experienced chest 
pain, rapid heart beats, skipped or missed heart beats, 
impaired vision, poor night vision, bleeding gums, toothache, 
numbness in the fingers or feet, cavities, tooth abscess, 
sores at the angles of the mouth, sore tongue, excessive 
thirst, swollen glands, skin rashes, blisters, dry scaly 
skin, numbness in the arms or legs, sunburn, skin ulcers, 
pale skin, breast lumps, nausea, vomiting, diarrhea, 
jaundice, chills, aches or pains in the muscles and/or 
joints, fever, unsteady gait, swelling in the joints, legs, 
feet and muscles and psychological problems.  The veteran 
indicated that he was suffering from arteriosclerosis, old 
myocardial infarction, internal hemorrhoids, benign prostate 
hypertrophy, joint arthritis, progressive anxiety syndrome 
and mental stresses.  The veteran indicated that he was 
unsuccessful in holding his current job because of impatience 
and loss of interest and initiative.

A VA medical examination was conducted in April 1987.  The 
veteran indicated complaints of pain due to hemorrhoids and 
rectal prolapse, pain of the small joints of the right foot, 
pain of the right shoulder with some limitation of range of 
motion, chest pain with sternal discomfort due to mental 
stresses, easy irritability, emotional upset, impatience, 
anxiety reactions, nightmares, insomnia, and numbness of both 
hands.  The examiner indicated a normal sinus rhythm with no 
murmur of the heart.  A history of inferior myocardial 
infarction in 1948 was noted.  Pulses were weak, but equal 
bilaterally.  The examiner noted limited range of motion of 
the right shoulder on all planes of motion and a flattened 
metatarsal arch on the right foot.  

A VA social work examination, performed in April 1987, 
indicated that the veteran graduated from medical school in 
1941.  Following discharge from the military, the veteran 
went into private practice for three years, but returned to 
the Philippine Army as a physician in 1948.  He remained in 
service until 1969.  He moved to the United States in 1976 
due to political unrest in the Philippines.  He worked as a 
physician at the VA Medical Center (MC) in Hampton, Virginia 
from 1976 to 1979 and for the Public Health Service in 
Philadelphia, Pennsylvania from 1979 to 1983.  The social 
worker noted that the veteran has not held a job since that 
time due to loss of drive and emotional and physical 
problems.  She noted an impression of severe emotional trauma 
as a result of the veterans POW experience, which has become 
more acute since retirement.

A VA psychiatric evaluation, also in April 1987, indicated a 
medical history of benign prostatic hypertrophy, status-post-
inferior myocardial infarction, rectal polyps and rectal 
hemorrhoids.  

A former POW summary, dated in June 1987, indicated that the 
veteran had chronic delayed post-traumatic stress disorder 
(PTSD).  The POW coordinator indicated that the veteran had 
recovered from malnutrition, avitaminosis, malaria and 
diarrhea.  Diagnoses of mild coronary artery disease, 
bilateral high frequency hearing impairment, arthritis of the 
right shoulder, hip and both feet, and recurrent hemorrhoids 
were indicated.  

In an undated statement of history, the veteran indicated 
that he was plagued with nightmares resulting from anxiety 
and insomnia.  He stated that prior to the Bataan death march 
to Camp ODonnell he had been on half diet rations which 
caused malnutrition, dysentery, malaria and avitaminosis.  
During the march the prisoners were provided with a fist size 
ball of rice with salt twice a day.  The veteran stated that 
there was no adequate potable drinking water and they 
prisoners drank from polluted water canals with corpses 
floating in them.  Camp ODonnells facilities were unable to 
provide potable drinking water or sanitary waste disposal for 
the POWs interred there.  Prisoners were forced to drink from 
a polluted creek passing through the camp resulting in an 
increase of diarrhea/dysentery cases.  The veteran stated 
that his current physical ailments of arteriosclerosis with 
myocardial infarction, hemorrhoids, rectal prolapse, benign 
prostate hypertrophy, and multiple arthritic joint disease 
was aggravated by the mental trauma he experienced due to his 
time as a POW.  

By rating decision in August 1987, the RO granted service 
connection for the veterans PTSD with a 30 percent 
evaluation.  The RO denied service connection for 
avitaminosis, beriberi, chronic dysentery or diarrhea, 
malnutrition and anemia, pellagra, arthritis, 
arteriosclerosis status post myocardial infarction, 
hemorrhoids and rectal prolapse, bursitis of the right 
shoulder and feet, hearing loss, generalized body pain, 
numbness of the hands and fingers, malaria, scabies and skin 
disease.  The record does not contain notice to the veteran 
of the determination made.  

In April 1993, the veteran filed a claim for service 
connection for avitaminosis, beriberi, pellagra, and 
dysentery.  He indicated that he was still suffering from 
these diseases.  

The veteran submitted VA outpatient treatment records from 
1992 and 1993 for treatment of problems unrelated to the 
instant claims.

By rating decision in May 1993, the RO again denied service 
connection for avitaminosis, beriberi, pellagra, dysentery, 
and hearing loss.  The RO also denied service connection for 
benign prostatic hypertrophy, and defective vision, 

In his VA Form 9, substantive appeal, received in April 1994, 
the veteran stated that he was released from Camp ODonnell 
due to sickness.  He was treated by his brother, a physician, 
and himself and avoided having medical records for fear of 
being re-incarcerated and killed.  The veteran also indicated 
that he wished to pursue a claim for service connection for 
arteriosclerotic heart disease under the newly revised POW 
presumptions which included ischemic heart disease in POWs 
who experienced localized edema during service.  He stated 
that he was released from Camp ODonnell due to being very 
weak and sick (edematos) (sic).  The veteran indicated that 
he did not disagree with the findings as to entitlement for 
benign prostate hypertrophy, defective vision, and hearing 
loss.  The veteran attached several articles detailing the 
atrocities endured by POWs on the death march and in the POW 
camp.  

Attached to his April 1994 substantive appeal, the veteran 
submitted a letter from Dr. P.J.S. dated in April 1980.  Dr. 
P.J.S. indicated that the veteran was treated at Leigh 
Memorial Hosptial in April 1980 for removal of a rectal 
polyp.  During hospitalization an abnormal electrocardiogram 
suggested acute myocardial infarction.  The veteran was 
monitored and treated and discharged to convalesce at home 
and scheduled to return for a treadmill test in four weeks.  

A VA cardiovascular examination was conducted in December 
1995.  The examiner indicated a medical history of status 
post myocardial infarction with atrial fibrillation in 1967 
and chest pains when emotionally tense.  The examiner 
indicated that electrocardiogram and echocardiogram at that 
time showed no evidence of the conditions indicated in the 
veterans history.  A normal electrocardiogram was noted.  A 
report of chest X-ray indicated an impression of 
arteriosclerosis.  

By rating decision in January 1996, the RO granted service 
connection for ischemic heart disease with status post 
myocardial infarction and atrial fibrillation as a residual 
of beriberi with an evaluation of 30 percent.  

At a hearing before the undersigned in July 1998, the veteran 
testified that he was a POW after the surrender of Bataan.  
Transcript, p. 2.  He stated that the diet of rice provided 
by the Japanese and conditions at the camp led to his 
myocardial infarction.  Transcript, pp. 3-4.  The veteran 
stated that, at the time of the hearing, he was not suffering 
from dysentery, vitamin deficiency or pellagra, and his 
concern was his heart problems.  Transcript, p. 5.  


II. Analysis

As an initial matter, the Board notes that the RO issued a 
decision in August 1987, denying the veterans claim for 
service connection for, inter alia, avitaminosis, chronic 
dysentery, and pellagra, as the conditions were not shown to 
a degree of 10 percent of more at any times since service.  
There is no indication in the record of notification of the 
veteran of this decision.  Thus, the Board finds that the 
August 1987 decision did not become a final decision.  
38 U.S.C.A. § 7105 (West 1991).  The Board notes that the RO 
considered the veterans April 1993 claims as new claims, and 
denied entitlement based on a review of the entire record, 
and the Board will likewise proceed accordingly.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where a veteran is a POW and it is 
established that the veteran was interred or detained for not 
less than 30 days, the diseases listed in 38 C.F.R. 
§ 3.309(c), including avitaminosis, chronic dysentery, and 
pellagra, shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veterans appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The Board finds that the veterans claim for service 
connection is well grounded.  38 U.S.C.A. 5107(a).  The 
veteran, a licensed physician, indicated in his April 1993 
claim that he suffered from avitaminosis, dysentery and 
pellagra while a POW and was still suffering from these 
conditions.  Thus, under these circumstances, the Board finds 
that the veteran presented competent medical evidence of a 
current disability, inservice occurrence and causal nexus 
between inservice disease and current disability, so as to 
well-ground his claim.  As a result, the VA had a duty to 
assist the veteran in developing facts pertinent to his 
claims.  38 U.S.C.A. 5107(a).  The claims folder includes a 
thorough VA examination in April 1987 and a VA cardiovascular 
examination in December 1995.  The veteran has submitted 
outpatient treatment records from the VAMC and 
hospitalization records from April 1980.  The veteran has not 
identified any relevant medical records which have not 
already been obtained.  The veteran has also testified at a 
personal hearing and submitted statements in support of his 
claim.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained or requested.  The Board also finds that the duty to 
assist the veteran has been satisfied.  38 U.S.C.A. 5107(a).
 
In the instant case, the veteran, a physician, in his April 
1993 claim, stated that he was still suffering from 
avitaminosis, dysentery, and pellagra.  However, at the July 
1998 hearing, he testified that he was not currently 
suffering from avitaminosis (or vitamin deficiency), 
dysentery or pellagra.  He testified that his current 
physical problems were related to his heart condition, which 
he believed was connected to the poor conditions in the POW 
camp and for which he is now service connected.  He indicated 
on his April 1987 POW medical history that he had suffered 
from vitamin deficiency, dysentery and pellagra during 
captivity.  The VA cardiovascular examination in December 
1995 did not indicate a history of any of these conditions, 
nor did the report indicate current diagnosis of these 
diseases.  VA outpatient treatment records in 1992 and 1993 
do not indicate any complaints, opinions or diagnoses of 
avitaminosis, dysentery or pellagra.  The VA examination in 
April 1987, including social work evaluation and psychiatric 
evaluation, make no mention of a history of these conditions 
nor any complaints, opinions or diagnoses of current 
manifestations of avitaminosis, dysentery or pellagra.  

The only evidence of a current diagnosis of avitaminosis, 
dysentery and pellagra is the veterans statement in his 
April 1993 claim.  The veteran is a physician and is 
competent to provide such an opinion.  However, the veteran 
did not indicate that these conditions were manifested to a 
degree of 10 percent.  The veteran provided no explanation of 
his current symptomatology related to these conditions and 
when questioned about the conditions at the hearing, the 
veteran denied that he currently suffered from them.  
Therefore, the veteran is not entitled to the presumption 
under § 3.309(c) for these claims.  The Board finds the 
veterans testimony, at the July 1998 hearing, more credible 
than the unsupported statements made in support of his claim.  
The veteran made it clear at the hearing that his focus for 
service connection was for his heart problems.  In addition, 
the other medical evidence of record makes no mention of 
current manifestations of avitaminosis, dysentery or 
pellagra.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The preponderance of the evidence is against a 
finding of a present disability due to avitaminosis, 
dysentery or pellagra.  The Board finds that the evidence is 
not evenly balanced in this case and concludes that the 
preponderance of the evidence is against the veterans claim 
for service connection for avitaminosis, dysentery and 
pellagra.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304.  


ORDER

Entitlement to service connection for avitaminosis is denied.

Entitlement to service connection for dysentery is denied.

Entitlement to service connection for pellagra is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
